IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,855


EX PARTE ZON EDWARD THOMAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 21524-A IN THE 86TH DISTRICT COURT

FROM KAUFMAN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
more than one gram of methamphetamine and sentenced to eight years' imprisonment.  The Eighth
Court of Appeals affirmed his conviction. Thomas v. State, No. 08-05-247-CR (Tex. App. - El Paso,
pet. dismissed).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely file a petition for discretionary review for Applicant.  Appellate counsel filed an
affidavit with the trial court.  Based on that affidavit, the trial court has entered findings of fact and
conclusions of law that appellate counsel filed a petition for discretionary review for Applicant, but
it was dismissed because the filing was not timely.  The trial court recommends that relief be
granted.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
petition for discretionary review of the judgment of the Eighth Court of Appeals in Cause No. 08-05-247-CR that affirmed his conviction in Case No. 21524 from the 86th Judicial District Court of
Kaufman County.  Applicant shall file his petition for discretionary review with the Eighth Court
of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: February 27, 2008
Do not publish